Citation Nr: 9930105	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.  He had extensive combat service aboard the U.S.S. 
Boston (CA-68).

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Service connection has been in effect for a psychiatric 
disorder since rating action in April 1946.  This appeal 
ensued following a January 1993 rating decision that 
confirmed a 30 percent disability rating for chronic anxiety.  
In January 1996, the service-connected disorder was 
reclassified as PTSD, and the 30 percent rating was 
continued.  In August 1996, the Board remanded the claim on 
appeal for additional evidentiary development.  Subsequently, 
in a July 1998 rating decision, the RO determined that an 
increased rating of 50 percent was warranted for PTSD, 
effective from July 23, 1992, the date the veteran filed for 
an increased rating.  Although this represents a grant of 
benefits, the United States Court of Appeals (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), provides 
further bases for an increased evaluation, this appeal 
continues.  


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by a Global 
Assessment of Functioning (GAF) score of 35, daily intrusive 
thoughts, poor control of anger, social isolation, 
exaggerated startle response, anxiety, depression, and 
impaired short-term memory, sleep disturbance, and probable 
panic attacks.  

2.  The medical evidence of record establishes that the 
veteran is unemployable due to his service-connected PTSD.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC 9411 
(1998); 38 C.F.R. § 4.132, DC 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702), reads as 
follows for the 0, 10, 30, 50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 35 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

Factual Background

The record reflects that the veteran was granted a 10 percent 
rating for psychoneurosis, anxiety, upon rating decision in 
April 1946 based on inservice treatment for psychiatric 
complaints.  This rating was increased to 30 percent in a May 
1948 rating decision.  The increase was essentially based on 
a May 1948 social service report that noted that the veteran 
had ongoing employment difficulties.  Following VA 
examinations in 1954 and 1955 that reflected improvement in 
the veteran's anxiety, the RO reduced the disability rating 
to 10 percent in an August 1955 determination.  This 10 
percent rating remained in effect for many years.  The Board, 
in an August 1983 decision, increased the evaluation to 30 
percent based on VA outpatient treatment records from the 
late 1970s and early 1980s, to include a January 1983 
examination report which reflected that the veteran 
experienced sleep disturbance, difficulty retaining 
employment, crying spells, and social isolation.  

Subsequently dated VA outpatient records through 1990 reflect 
that the veteran continued to be seen for ongoing psychiatric 
symptoms to include anxiety and night sweats.  He was on 
medication for his symptoms throughout this period.  In 
February 1990, his mental condition was described as "about 
the same" and "stable."  

On July 23, 1992, the veteran filed a claim for an increased 
rating.  He reported that since his last evaluation 
approximately 5 years earlier his condition had worsened to 
such a degree that he was not able to live a normal life.  He 
had not been employable for a number of years.  

VA records submitted to support his claim included VA 
outpatient records from 1991 and 1992.  In January 1991, the 
appellant was described as not overtly anxious or depressed.  
Subsequently dated records indicate that his condition 
essentially remained the same.  Upon VA examination in 
November 1992, he reported that he was on medication for his 
psychiatric disorder.  He said, however, that he was not 
depressed.  He was seen every three months for refill of his 
medication.  He was nervous at times and on some occasions 
took Valium.  On mental status examination, the veteran was 
alert, oriented, and cooperative.  He appeared of average 
intelligence, and was able to abstract proverbs to some 
extent.  He had difficulty in subtracting numbers, but was 
considered competent.  

This appeal ensued following a January 1993 rating decision 
that confirmed the 30 percent evaluation in effect.  
Subsequently submitted records include outpatient records 
through May 1995 that reflect that the veteran's psychiatric 
condition remained stable with medication.  While anxious, he 
was alert, coherent, cooperative, and pleasant in April 1995.  
In an August 1995 rating decision, his 30 percent rating was 
confirmed.  

In a January 1996 rating decision, the 30 percent evaluation 
was again confirmed.  The RO considered VA treatment records 
through November 1995.  In November 1995, he was about the 
same with occasional anxiety attacks.  He was coherent and 
relevant.  He was alert and oriented, and there was no 
evidence of psychosis and no suicidal or homicidal ideation.  

In August 1996, the Board remanded the issue for additional 
evidentiary development.  When examined by VA in October 
1996, the appellant reported that he had been separated from 
his wife for 20 years.  He had not worked since 1962.  He 
reported that he had lived with his daughter for the past 
three years.  When examined, the appellant was alert, 
cooperative, and oriented times three.  He seemed very 
anxious, sad, but his affect was appropriate.  His eye 
contact and concentration was somewhat poor.  He complained 
of difficulty with short-term memory at times.  He denied 
being paranoid or experiencing auditory or visual 
hallucinations.  He also denied any suicidal or homicidal 
thoughts.  He reported frequent nightmares.  Chronic PTSD was 
the diagnosis.  

In a March 1997, deferred rating decision, it was noted that 
the requested GAF score had not been reported.  An additional 
VA examination was conducted in March 1998.  His social 
history included problems maintaining employment since 
discharge from military service.  He had a history of angry 
outbursts, nightmares, nightsweats, depression, and social 
isolation.  He heard auditory hallucinations (banging noises) 
approximately three times per week.  During this interview, 
the examiner found that the veteran often found it hard to 
identify a word or to express himself, and his thoughts were 
extremely tangential.  He expressed strong feeling of 
worthlessness and exhibited short-term memory impairment.  
The veteran reported daily intrusive thoughts and 
demonstrated exaggerated startle response.  The examiner also 
suspected that he experienced panic attacks.  The final 
diagnoses were PTSD and major depression.  His GAF score was 
35.  Because of the difficulty in communication, the veteran 
had no friends and his symptoms had interfered even with 
family life.  He was extremely mistrustful and had difficulty 
in learning new material.  

Upon VA social and industrial survey evaluation in April 
1998, it was noted that the veteran's marriage had been 
"rocky" with a number of separations caused by his symptoms 
and his drinking as a way to manage them.  The couple had 
just recently reconciled.  The veteran had been estranged 
from his son for many years, but had just begun to have 
occasional contact with him again.  The social worker's 
impression that the veteran was "gravely impaired" by the 
severity of his PTSD symptoms.  She did not feel that he was 
capable of meeting the demands of employment at this time or 
at any time in the future.  In terms of the GAF score, it 
appeared to her that the severity of the appellant's symptoms 
were consistent with a rating of 35, i.e., major/grave 
symptoms and impairment in psychological, social, and 
occupational functioning.  

Analysis

After a careful review of the record, the Board finds that 
the most recent evidence supports a 100 percent evaluation 
under either the former or the revised criteria for mental 
disorder which became effective on November 7, 1996.  In 
reaching such a conclusion, the Board recognizes that during 
the examination in 1998, the veteran's condition appeared 
considerably worst than the prior records reflected.  He 
exhibited auditory hallucinations and continued to exhibit 
anxiety, depression and nightmares.  He also showed short-
term memory impairment and exaggerated startle response, as 
well as continued social isolation.  The examiner noted, that 
the veteran had a GAF score of 35 which reflects some 
impairment in reality testing or communication or major 
impairment in areas such as work, family relations, judgment, 
thinking, or mood.  This score encompasses a situation where 
the individual is unable to work.  In addition, the medical 
evidence also reflects great deficiencies in relating with 
others, to include family members and with others.  Such 
symptoms would appear to more nearly approximate to the 
criteria for a total schedular evaluation under both the 
prior and the newly revised criteria for PTSD.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, DC 9411.  
The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (1998).  The Board notes that 
the determination of the effective date of the award of the 
100 percent evaluation is a matter for initial consideration 
by the RO.   


ORDER

A total (100 percent) schedular evaluation for PTSD is 
granted, subject to laws and regulations governing effective 
dates of awards.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

